Order entered May 18, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01180-CV

                         IN THE INTEREST OF M.A.A. A CHILD

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 01-09-843

                                           ORDER
       Before the Court is appellant’s document labeled “Notice of Appeal to Orders Signed by
First Administrative Judicial Regional Judge Murphy (referred) and Request to Consolidate, and
Permission to File Petition for Writ of Mandamus.” Appellant appears to be complaining about
three orders denying her recusal motions. Two of the orders are in trial court cause number 01-
09-843, the subject of this appeal. Accordingly, we GRANT the motion to the extent that
appellant may address these two orders in her amended brief that is due on June 8, 2015.
       The third order is in trial court cause number 1-15-76. We GRANT the motion with
respect to this third order to the extent that we DIRECT the Clerk of this Court to treat it as a
notice of appeal and assign it a new appellate cause number.
       We DENY the motion in all other respects.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE